                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



DAVID HODGES,                                       No. 6:15-cv-00521-AC

                      Plaintiff,                    ORDER

       v.

CORIZON HEALTH, INC.; ANDREW
GRASLEY, MD; CHERYL CALCAGNO,
FNP; and TRANG TRAN, RN;

                      Defendants.



David Hodges
SID # 19420120
Oregon States Penitentiary
2605 State Street
Salem, OR 97310-1346

       Pro Se Plaintiff

Kevin M. Coles
Stewart Sokol & Larkin, LLC
2300 SW First Avenue, Suite 200
Portland, OR 97201-5047

       Attorney for Defendants


1 - ORDER
HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on September 10, 2019,

in which he recommends that the Court grant Defendants’ motion for summary judgment.

Plaintiff timely filed objections to the Findings and Recommendation. The matter is now before

the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       Plaintiff objects to the Findings and Recommendation because he believes he had a heart

attack while in Defendants’ care, he should not have been refused Plavix, and he should have

been transported to the emergency room or evaluated by a cardiologist following an episode of

chest pain in 2012 and an episode of unconsciousness in 2013. Obj. to F&R, ECF 234. The

Court has carefully considered Plaintiff’s objections and concludes that the objections do not

provide a basis to modify the recommendation. I have also reviewed the pertinent portions of the

record de novo and find no error in the Magistrate Judge’s Findings and Recommendation.

///

///

///

///

///

///



2 - ORDER
                                   CONCLUSION

      The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [230].

Defendants’ motion for summary judgment [65] is GRANTED.

      IT IS SO ORDERED.

      DATED      January 2, 2020       .




                                              MARCO A. HERNÁNDEZ
                                              United States District Judge




3 - ORDER
